Deen, Presiding Judge.
The appellees in the above cases all filed a document entitled “Demand for Copy of Accusation (Indictment) etc.,” that is identical with that filed in State v. Adamczyk, 162 Ga. App. 288 (290 SE2d 149) (1982) and moved for judgments of acquittal pursuant to Code *292§ 27-1901 at the July 1981 term of court claiming that the cases had not been tried within the next succeeding term of court after a demand for trial had been filed. The trial court granted the motions, but we reverse relying on this court’s full bench decision in State v. Adamczyk, supra.
Decided April 28, 1982.
Beverly B. Hayes, District Attorney, H. Jeff Lanier, Assistant District Attorney, for appellant.
W. W. Larsen, for appellees.

Judgment reversed.


Sognier and Pope, JJ., concur.